DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kompella et al. teaches context-aware location representation. Specifically, the prior art involves receiving a knowledge graph that represents location entities as location nodes and relationships between the location entities as location edges The approach also involves processing multi-modal data associated with the location entities to determine a plurality of tokens. The approach further involves creating a hypergraph that represents the tokens as token nodes. The hypergraph includes: (1) a first edge type that relates a token node to a location node of the knowledge graph, and (2) a second edge type that relates a first token node to a second token node. The approach further involves selecting a vertex of the hypergraph and performing a random walk to generate a node sequence comprising a subset of one or more nodes of the hypergraph. The approach further involves generating a node embedding based on the node sequence as the context-aware location representation.
Haprian et al. teaches efficient graph query projections on top of property value storage systems.  Specifically, the prior art processes a graph query by exploiting an in-memory graph index and minimizing the number of storage accesses needed to project properties of generated paths. A predefined number of paths from a graph query runtime is accumulated, using different data structures, before executing storage accesses necessary to retrieve all properties needed. A first data structure stores all paths from the graph query runtime that hit cache(s) entirely. A second data structure stores paths that do not hit caches at any level or only a subset of the levels does. Once any of these data structures are full, result rows are produced based on the two data structures prior to extracting more paths from the graph query runtime.
Kolchinsky et al. discloses real-time multi-pattern detection over event streams.  Specifically, the prior art teaches receiving a data stream representing events; receiving a plurality of complex event patterns (CEPs) comprising (a) a set of conditions reflecting relations among said events, and (b) a set of attributes associated with each of said events; and calculating an optimal multi-pattern evaluation plan corresponding to said CEPs by: (i) generating an initial evaluation plan, (ii) applying a search method to calculate modified versions of said initial evaluation plan, (iii) assigning a score to each of said modified versions based on a cost function, and (iv) selecting one of said modified versions having a highest said score as said optimal multi-pattern evaluation plan.
Animesh et al. discloses an optimal-path finding algorithm for data on storage media.  Specifically, the prior art discloses a computing system may generate a directed graph to access data stored in multiple locations or blocks of a data storage device or system. Cost values may be determined for each of multiple paths between nodes, representing the blocks or subsets of data. In some cases, nodes having a cost value between them that is less than a threshold may be combined into a single node. A master path, linking at least two of the multiple paths, between a start node and an end node, may be generated by iteratively selecting paths with a lowest cost. The number of paths considered for determining the lowest path cost may be limited by a complexity parameter, so as to optimize the path to access the data without introducing unbeneficial computational complexity.
Goyal et al. (‘662) discloses an integrated circuit having a hardware-based regular expression (RegEx) engine configured to perform an analytical operation on a stream of data units. The RegEx engine receives a regular expression operation expressed as a finite automata (FA) graph having a plurality of nodes connected by directional arcs, each arc representing transitions between nodes of the FA graph based on criteria specified for the respective arc, the plurality of nodes including nodes, including a skip node, representing states in the regular expression operation. Beginning at a root node in the plurality of nodes, the RegEx engine steps through one or more nodes of the FA graph until arriving at a skip node and then skips N data units before transitioning on the default arc to another node in the graph.
Pang discloses a method for generating a dynamic graph representation includes receiving time series data, receiving a specification of a relationship between nodes connected by one or more edges in a graph representation to be generated for at least a portion of the time series data, and receiving an identification of a query of the time series data included in a specification of an element of the graph representation. The method further includes executing the query of the times series data, and updating a property of the graph representation using a result of the execution of the query.
 Eswaran et al. discloses detecting anomalies in streaming graph data are described. For example, an embedding technique of generating a multi-dimensional vector of summations of each weighted edge found in both a random source bounding proper subset and a random destination bounding proper subset associated with a dimension of the epoch graph is detailed. Anomaly detection is performed on the generated multi-dimensional vectors.
Goyal et al. (‘108) discloses data flow graph-driven analytics platform using data processing units having hardware accelerators.  Specifically, the prior art of record discloses data processing units (DPUs), operate to provide a scalable, fast and efficient analytics processing architecture. In general, the DPUs are specialized data-centric processors architected for efficiently applying data manipulation operations (e.g., regular expression operations to match patterns, filtering operations, data retrieval, compression/decompression and encryption/decryption) to streams of data units, such as packet flows having network packets, a set of storage packets being retrieved from or written to storage or other data units.
Ziauddin et al. discloses efficient SQL-based graph random walk.  Specifically, the prior art discloses generating random walks through a directed graph that is represented in a relational database table. Each row of the graph table represents a directed edge in the graph and includes a source vertex and a destination vertex. Each row is further augmented to (a) indicate the number of outbound edges starting from the destination vertex in the row and (b) include an identifier that distinguishes the edge from other outbound edges starting from the same source vertex. An SQL query may be executed on the augmented graph table. Starting from a source vertex (starting vertex or the destination vertex of the previously selected hop) the query randomly selects a row of the graph table representing one of the outbound edges from the source vertex and adds the selected outbound edge as a row in a random walk table that represents the next hop in the random walk.
Hilloulin et al. discloses an efficient graph query execution engine supporting graphs with multiple vertex and edge types.  Specifically, the prior art teaches processing a heterogeneous graph according to scan-avoidant query planning. In an embodiment, a computer respectively stores a first and second kind of vertices of a property graph into a first and second vertex tables. The computer generates, without scanning the second vertex table: a) an initial partial result of a query of the property graph based on the first vertex table, and b) a subsequent partial result of the query based on the initial partial result and the second kind of vertices. Herein are graph encodings that are dense, without requiring extra computation, and that exploit graph heterogeneity to achieve an aggregation granularity that reduces data working set scope, optimizes for caching, and encourages compression. Herein are query execution mechanisms and techniques that intelligently avoid accessing circumstantially extraneous data and/or structures and that can horizontally scale.
Niebielski et al. discloses parallel graph events processing.  Specifically, a  computer-implemented method for processing an update event for a target graph is provided. The method comprises upon an event broker receiving a vertex update event, assigning the vertex update event to a compute node which processes update events for the vertex. Upon the event broker receiving an update event targeting a linking edge in the target graph, performing by the event broker: dividing the update event into a pair of create-if-not-exist sub-events, and an edge update sub-event, assigning the first create-if-not-exist sub-event to a first compute node, and integrating the first create-if-not-exist sub-event into a stream of update events for the first vertex. The same happens for the second vertex. The edge update sub-event is assigned to a third compute node, and integrates into the edge update sub-event stream.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/16/2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as presented are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 14 and 18.
When taken into context the claim as a whole were not uncovered in the prior art, even further the dependent claims 2-13, 15-17, 19 and 20 are allowed as they depend upon the allowable independent claims 1, 14 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165